DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackerman (United States Patent Application Publication 2018/0165537).
Regarding claim 11, Ackerman discloses an imaging device, comprising: an image sensor including a rolling shutter functionality (figure 6 exhibits image sensor 124 as disclosed at paragraph 46; paragraph 54 teaches that the image sensor is a rolling shutter image sensor); one or more lighting elements capable of generating light at a predetermined time and duration (figure 6 exhibits illumination source 102 as disclosed at paragraph 46); a light control component configured to control amount of light generated by the one or more lighting elements entering the image sensor (figure 6 exhibits secondary shutter 122 as disclosed at paragraph 46), wherein the light control component is disposed between the image sensor and a lens of the imaging device (figure 8 exhibits wherein the shutter 122 is between lens 118 and image sensor 124 as disclosed at paragraph 62); and a processing unit (figure 6 exhibits processing unit 106 as disclosed at paragraph 47) enabling the image sensor to function as a global shutter image sensor using the light control component, to capture at least one image of a moving object by synchronizing the light control component with light generated from the 
Regarding claim 12, Ackerman discloses everything claimed as applied above (see claim 11), in addition, Ackerman discloses wherein the processing unit is configured to enable the light control component to allow light into the image sensor at the predetermined time and the duration (paragraph 48 teaches that the processing device 106 controls the secondary shutter 122 to be synchronized with light source 102 such that it opens and closes for the duration of illumination by the light source to capture an image).
Regarding claim 13, Ackerman discloses everything claimed as applied above (see claim 11), in addition, Ackerman discloses wherein the light control component is an electronic shutter synchronized with the light configured to operate in at least one of ON mode and OFF mode (paragraph 57 teaches that shutter 122 can be a liquid crystal screen which can be set to transmit light and to block light, therefore a mode for blocking light is interpreted as an OFF mode and a mode in which light passes through which is interpreted as an ON mode).
Regarding claim 16, Ackerman discloses everything claimed as applied above (see claim 11), in addition, Ackerman discloses wherein the processing unit is configured to enable the image sensor to capture the at least one image when the light enters the image sensor (paragraph 50 teaches that the image sensor is enabled to capture an image when light enters the sensor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Tomita et al. (United States Patent 5,619,266), hereinafter referenced as Tomita.
Regarding claim 14, Ackerman discloses everything claimed as applied above (see claim 13), in addition, Ackerman discloses wherein the electronic shutter is a Liquid crystal shutter configured to turn transparent in ON mode allowing light to enter the image sensor at the predetermined time and the duration, and turn opaque in OFF mode after the predetermined duration by blocking the light to enter the image sensor (paragraph 57 teaches that shutter 122 can be a liquid crystal screen which can be configured to transmit incident light or to block light; 48 teaches that the secondary shutter 122 is synchronized with light source 102 such that it opens and closes for the duration of illumination by the light source to capture an image).  However, Ackerman fails to disclose wherein the modes are switched when an electrical pulse is 2Application No. To be determinedAttorney Docket No. 095309.PE727USapplied on an external shutter of the imaging device.
Ackerman teaches an external liquid crystal shutter which is configured to turn transparent in ON mode by an unknown method.  Tomita teaches that a liquid crystal shutter can be controlled to be ON in response to applying an electrical pulse to the shutter (figure 2E exhibits a pulse “e” which controls the shutter as disclosed at column3 lines 50-54).  Because both Ackerman and Tomita disclose methods for controlling a liquid crystal shutter, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of opening an electronic shutter for an exposure period.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 17, Ackerman discloses a method of enabling an image sensor including rolling shutter functionality to function as a global shutter image sensor, comprising the steps of: synchronizing a light control component with a light generated by one or more lighting elements (paragraph 48 teaches that the secondary shutter 122 is synchronized with light source 102 such that it opens and closes for the duration of illumination by the light source to capture an image); controlling amount of light entering the image sensor using the light control component at a predetermined time and duration (paragraph 48 teaches that the processing device 106 controls the secondary shutter 122 to be synchronized with light source 102 such that it opens and closes for the duration of illumination by the light source to capture an image); and enabling the image sensor to capture at least one image of a moving object when light enters the image sensor (paragraph 50 teaches that the image sensor is enabled to capture an image when light enters the sensor).  However, Ackerman fails to disclose receiving an electrical pulse applied on an external shutter of an imaging device; and that synchronization between the light control component with a light generated by one or more lighting elements is based on the electrical pulse.
Ackerman teaches an external liquid crystal shutter which is configured to turn transparent in ON mode and synchronized with a light source by an unknown method.  Tomita teaches that a liquid crystal shutter can be controlled to be ON in response to applying an electrical pulse to the shutter (figure 2E exhibits a pulse “e” which controls the shutter as disclosed at column3 lines 50-54) and is subsequently synchronized with a light source (figure 1 exhibits wherein the pulse output to the liquid crystal shutter via device 36 is synchronized with the strobe as disclosed at column 4 lines 2-14).  Because both Ackerman and Tomita disclose methods for controlling a liquid crystal shutter and synchronizing it with a light source, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of opening an electronic shutter for an exposure period.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 18, Ackerman in view of Tomita discloses everything claimed as applied above (see claim 17), in addition, Ackerman discloses wherein the light control component synchronized with the light is an electronic shutter disposed between a lens of the imaging device and the image sensor (figure 8 exhibits wherein the shutter 122 is between lens 118 and image sensor 124 as disclosed at paragraph 62), configured to operate in at least one of ON mode and OFF mode (paragraph 57 teaches that shutter 122 can be a liquid crystal screen which can be set to transmit light and to block light, therefore a mode for blocking light is interpreted as an OFF mode and a mode in which light passes through which is interpreted as an ON mode).
Regarding claim 19, Ackerman in view of Tomita discloses everything claimed as applied above (see claim 17), in addition, Ackerman discloses wherein controlling the amount of light entering the image sensor comprises steps of: enabling the light control component to operate in ON mode when the electrical pulse is applied (figure 2E of Tomita exhibits a pulse “e” which controls the shutter to turn on when applied as disclosed at column3 lines 50-54), wherein the light control component turns transparent at the predetermined time and the duration allowing light to enter the image sensor (paragraph 46 teaches that the shutter is synchronized to open when the light source activates; paragraph 57 teaches that the liquid crystal screen opens by becoming transparent); and enabling the light control component to operate in OFF mode after the predetermined duration, wherein the light control component turns opaque by stopping light to enter the image sensor (paragraph 46 teaches that the shutter is synchronized to close when the light source deactivates; paragraph 57 teaches that the liquid crystal screen closes by blocking light).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Amano (United States Patent Application Publication 2010/0013946).
Regarding claim 15, Ackerman discloses everything claimed as applied above (see claim 11), in addition, Ackerman discloses wherein the light control component is a member comprising a rotating element that allows light to enter into the image sensor at the predetermined time and duration (paragraph 57 discloses using a rotating mechanical shutter as the secondary shutter 122).  However, Ackerman fails to disclose wherein the rotating element is a rotating disc.
Ackerman discloses a rotating shutter (paragraph 57 discloses using a rotating mechanical shutter as the secondary shutter 122).  Amano discloses that a rotating shutter can comprise a rotating disc (figure 2 exhibits wherein the shutter is a rotating disc as disclosed at paragraph 32).  Because both Ackerman and Amano disclose rotating shutters, it would have been obvious to a person having ordinary skill in the art to substitute one rotating shutter for the other to achieve the predictable result of blocking light from an image sensor.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Tomita and further in view of Amano (United States Patent Application Publication 2010/0013946).
Regarding claim 20, Ackerman in view of Tomita discloses everything claimed as applied above (see claim 17), in addition, Ackerman discloses wherein the light control component is a member comprising a rotating element that allows light to enter into the image sensor at the predetermined time and duration (paragraph 57 discloses using a rotating mechanical shutter as the secondary shutter 122).  However, Ackerman fails to disclose wherein the rotating element is a rotating disc.
Ackerman discloses a rotating shutter (paragraph 57 discloses using a rotating mechanical shutter as the secondary shutter 122).  Amano discloses that a rotating shutter can comprise a rotating disc (figure 2 exhibits wherein the shutter is a rotating disc as disclosed at paragraph 32).  Because both Ackerman and Amano disclose rotating shutters, it would have been obvious to a person having ordinary skill in the art to substitute one rotating shutter for the other to achieve the predictable result of blocking light from an image sensor.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ritchey (United States Patent Application Publication 2010/0045773) discloses a method for controlling a camera and a liquid crystal shutter.
Warpakowski Furlan (United States Patent Application Publication 2009/0052878) teaches a method for controlling integration time in a camera.
Kondo et al. (United States Patent Application Publication 2008/0018761) teaches a camera with a liquid crystal shutter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696